DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-19, filed 20 April 2020, with respect to Claims 1, 6, 11, and 17 have been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1-20 has been withdrawn. 
The prior art of record Diehl et al. US 2011/0042063, McAllister US 6,104,913,  Polu et al. US 2015/0380946, Lee et al. US 2015/0318710 teaches a transmitter comprising: a multi-phase radio-frequency (RF) converter configured to output multiple sinusoidal RF power signals; and a multi-phase resonator configured to receive the multiple sinusoidal RF power signals and resonate multiple inductors and capacitive electrodes at a resonant frequency at multiple phases to transfer power via resonant electric field coupling; and a receiver comprising: a multi-phase resonator comprising multiple inductors and capacitive electrodes configured to resonate at a resonant frequency to extract power via resonant electric field coupling and output multiple sinusoidal radio-frequency (RF) power signals, wherein the multiple inductors and capacitive electrodes resonate at multiple phases; and a multi-phase rectifier configured to receive the multiple sinusoidal RF power signals and output a direct current (DC) power signal.
The prior art of record however is silent regarding a multi-phase resonator configured to receive the multiple sinusoidal RF power signals and resonate multiple inductors and capacitive electrodes at a resonant frequency at multiple phases to wirelessly transfer and extract power via resonant electric field coupling.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a transmitter comprising: a multi-phase radio-frequency (RF) converter configured to output multiple sinusoidal RF power signals; and a multi-phase resonator configured to receive the multiple sinusoidal RF power signals and resonate multiple inductors and capacitive electrodes at a resonant frequency at multiple phases to wirelessly transfer power via resonant electric field coupling.
Regarding Claim 6, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a receiver comprising: a multi-phase resonator comprising pairs of inductors and capacitive electrodes configured to resonate at a same resonant frequency to wirelessly extract power via resonant electric field coupling and output multiple sinusoidal radio-frequency (RF) power signals having a same amplitude and frequency, and shifted out of phase with each other, where n is a positive integer greater than one; and a multi-phase rectifier configured to receive the multiple sinusoidal RF power signals and output a direct current (DC) power signal.
Regarding Claims 11 and 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a system comprising: a transmitter comprising: a multi-phase radio-frequency (RF) converter configured to output multiple sinusoidal RF power signals; and a multi-phase transmit resonator configured to receive the multiple sinusoidal RF power signals and resonate multiple transmit inductors and transmit capacitive electrodes at a resonant frequency at multiple phases to wirelessly transfer power via resonant electric field coupling; and a receiver comprising: a multi-phase receive resonator comprising multiple receive inductors and receive capacitive electrodes configured to resonate at the resonant frequency to wirelessly extract power via resonant electric field coupling and output the multiple sinusoidal RF power signals, wherein the multiple receive inductors and receive capacitive electrodes resonate at the multiple phases; and a multi-phase rectifier configured to receive the multiple sinusoidal RF power signals and output a direct current (DC) power signal.
Regarding Claims 2-5, they depend from Claim 1.
Regarding Claims 7-10, they depend from Claim 6.
Regarding Claims 12-16, they depend from Claim 11.
Regarding Claims 18-20, they depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
3 June 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836